DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Related Application(s) – Prior Art of Record 
2.  The instant application is a continuation application (CON) of parent application 15/639,118 (now abandoned).  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant in the examination of the instant application. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities, and/or to improve claim clarity: 
Claim 20
A method performed by a vehicle terminal of a vehicle and of performing a payment for a product or a service of an offline store, the method comprising: 
… 
determining whether a vehicle is at[[in]] the offline store based on location information of the vehicle; 
at[[in]] the offline store, providing second information for the product or the service of the offline store; 
… . 

Since claim 30 includes the same issues, please make similar changes thereto. 

Claim 37
The vehicle terminal of claim 30, the processor further execute the instructions for executing an application for the payment according to determining[[identifying]] the vehicle is located at[[enters]] the offline store. 
Appropriate correction or clarification of these claims is requested. 

Claim Rejections - 35 USC §112
4.  The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

5.  Claim 29 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 29, the scope of the claim is unclear, and therefore indefinite, since the limitation “the method further comprises receiving the first information related to the credit card information from the payment server, wherein the first information related to the credit card information is registered in the payment server by the mobile device,” includes subject matter that appears to be inconsistent with the prior recited receiving the first information related to the credit card information from the payment server … .”  There is no antecedent basis for “the payment server.”  In addition, in claim 1 the step of “obtaining first information (i.e., receiving first information)” requires that it is received “from a mobile terminal.”  Therefore, in this claim, is the first information being received/obtained by the vehicle terminal from a mobile device or from a payment server?  It is unclear. 
	Appropriate correction or clarification of the claim is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
6. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

7.  Claims 20-38 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 20-38 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
obtaining first information related to credit card information for the payment, the credit card information being received … ; 
determining whether a vehicle is (at) the offline store based on location information of the vehicle; 
based on determining that the vehicle is (at) the offline store, providing second information for the product or the service of the offline store; 
obtaining an input to select at least one item based on the second information for the product or the service of the offline store; 
obtaining authentication information for a payment for the selected at least one item; and 
in response to obtaining the authentication information, providing, toward … the offline store, third information for a price of the selected at least one item such that 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., processing a payment transaction for a merchant product or service based on various information, including credit card information, location information, transaction authentication information, and license plate number information for a vehicle). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 21, 23, 29, 31 and 33 simply further refine the abstract idea by requiring that the recited abstract idea be carried out based on various information, such as license plate number information, an item or service name and price, and credit card information, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an 
Claims 22 and 32 simply further refine the abstract idea by requiring that a GPS apparatus be used to carry out to obtain the location information for the abstract idea, which apparatus is an additional element that is not itself being technologically improved, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 24, 25, 29, 34 and 35 simply further refine the abstract idea by requiring that the license plate number information is preregistered, or is input by a user, or that the credit card information is registered in a payment server, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 26 and 36 simply further refine the abstract idea by requiring that a camera is used to carry out to capture the license plate information for the abstract idea, which apparatus is an additional element that is not itself being technologically improved, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 

Claims 28 and 38 simply further refine the abstract idea by requiring that the credit card information is managed by a mobile device, where the mobile device is simply an additional elements that is not itself being technologically improved, and the claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims. 
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: at least one “communication interface,” a “display,” a user “mobile device,” a “payment application,” a “vehicle terminal,” a “payment server,” a “store terminal,” a “camera” connected to the store terminal, a “GPS apparatus,” a “sensing component” configured to obtain location information of the vehicle, at least one “processor,” and/or a “memory” to store executable instructions thereon, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Claim Rejections - 35 USC § 102
8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.  Claims 20-25, 27, 28, 30-35, 37 and 38 are rejected under 35 U.S.C. §102(a)(1) and (a)(2) as being anticipated by Prakash et al. (from applicant’s IDS – US Patent Publication 2015/0220916 A1; hereinafter Prakash). 
	Regarding claim 1, Prakash discloses: 
A method performed by a vehicle terminal of a vehicle and of performing a payment for a product or a service of an offline store, the method comprising: obtaining first information related to credit card information for the payment, the credit card information being received from a mobile terminal  [system and methods for performing a purchase transaction using a vehicle computing device (vehicle terminal), including receiving by the vehicle computing device payment account information (first information; e.g., added or modified payment account information) from a mobile device for performing a transaction by the vehicle computing device – See e.g., at least Figs 1-3 (including associated text) and including at least ¶¶ 019, 022, 047, 049] 
determining whether a vehicle is (at) the offline store based on location information of the vehicle  [the vehicle computing device (vehicle terminal) includes 
based on determining that the vehicle is (at) the offline store, providing second information for the product or the service of the offline store  [when vehicle is determined to be at the store location, a user is able to view on a display of the vehicle computing device and to select thereon a good/service for purchase from the store (second information) – See e.g., at least ¶¶ 039, 104] 
obtaining authentication information for a payment for the selected at least one item  [user authenticates the transaction via the vehicle computing device (vehicle computing device obtains the authentication) – See e.g., at least ¶¶ 039, 091] 
in response to obtaining the authentication information, providing, toward a store terminal in the offline store, third information for a price of the selected at least one item such that result of the payment for the selected at least one item is provided by the store terminal based on an input of license plate number of the vehicle  [as best understood by the jumbled wording of this limitation, price information for the selected at least one item is provided “toward” a store terminal of the offline store, such that payment for the at least one item is (also?) based on input license plate information of the vehicle; in Prakash, once the transaction is authenticated (where a request for payment may have been sent by the merchant), the transaction and authentication information (which would include the payment account information, the selected item(s) and an associated price) is sent from the vehicle computing device (vehicle terminal) “toward” the merchant (offline store) via an electronic cloud services provider, where 

Since claim 30 is substantially directed to the features and subject matter of method claim 20, claim 30 is rejected for the grounds and rationale used to reject claim 20.  Additionally, for claim 30, Prakash discloses at least one communication interface, a (location) sensing component to determine the location of the vehicle, a display, a memory storing instructions and at least one processor to execute the instructions – See e.g., at least Figs 1-2, 6A (including associated text) and including at least ¶¶ 019-020, 032, 053-054, 101. 

	Regarding claims 21 and 31, Prakash discloses obtaining fourth information related to the license plate number of the vehicle for the payment  [vehicle information, including license plate information of a vehicle, is obtained by the electronic wallet of the vehicle computing device (vehicle terminal) and is associated with a payment account for a payment transaction – See e.g., at least ¶¶ 021, 121, 104, 097, 044] 

	Regarding claims 22 and 32, Prakash discloses that location information of the vehicle is obtained by a GPS (global positioning system) apparatus of the vehicle terminal  [vehicle computing device may include a GPS location determination component – See e.g., at least ¶ 032] 



	Regarding claims 24 and 34, Prakash discloses that the fourth information including the license plate number is preregistered in the vehicle terminal  [the vehicle computing device may have preregistered various information, including vehicle identification information which may include vehicle license plate number information, prior to a transaction – See e.g., at least ¶¶ 026, 021] 

	Regarding claims 25 and 35, Prakash discloses that the license plate number is input to the store terminal based on a user input  [the vehicle computing device may include a keyboard, keypad, touchscreen or similar input/output (I/O) device allowing a user to enter the vehicle license plate number as part of the vehicle information associated with a payment account for transactions with a merchant/store – See e.g., at least ¶¶ 056, 021, 025, 121, 104, 097, 044] 

	Regarding claims 27 and 37, Prakash discloses that according to identifying the vehicle enters the offline store, executing an application for the payment  [Prakash discloses that the vehicle computing device, that includes an electronic wallet, and a user mobile device having an application to provide transaction payment authentication 

	Regarding claims 28 and 38, Prakash discloses that the credit card information is managed by a mobile device of a user of the vehicle  [payment accounts, including credit card accounts, can be managed by a user mobile device – See e.g., at least ¶¶ 035, 038, 028, 129] 

Claim Rejections - 35 USC § 103
10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 36 are rejected under 35 U.S.C. §103 as being unpatentable over Prakash in view of Burry et al. (from applicant’s IDS – US Patent Publication 2013/0204719 A1, hereinafter Burry). 
	Regarding claims 26 and 36, Prakash substantially discloses the invention, but appears to not explicitly disclose that the license plate number is input to the store terminal based on a captured image of the license plate number by a camera connected to the store terminal.  However, Prakash does disclose that the system and methods disclosed in Prakash, and discussed previously for claim 1 and for other claims herein, may include an embodiment where the user’s vehicle is at a fast food merchant drive through window for performing a purchase transaction with the merchant. [¶ 040] 
	Burry discloses a system and methods for processing purchase transactions between a client/customer driving a vehicle and a merchant store (e.g., fast food merchant), including the customer user picking up a purchase order at the merchant store, and including that the merchant has a store terminal physically at the merchant store and the merchant uses one or more cameras located outside the store, including being located near the store terminal (i.e., in front of) to capture the license plate information from the license plate attached to the vehicle as the vehicle approaches the store terminal for processing and/or picking up a purchase order, where the captured license plate information is provided to the store terminal for a purchase transaction involving the vehicle and its occupants. Thus, the camera data is connected to the store terminal.  [Burry, see e.g. at least Figs 1-2B, 4 (including associated text) and also including at least the abstract and ¶¶ 018-022, 033-044]  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included with KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

12.  Examiner’s Note:  Regarding claim 29, the absence of a prior art rejection of this claim should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full consideration of relevant prior art will be conducted when the claim is not indefinite in scope such that the full extent and clear scope of the claimed subject matter and functionality is sufficiently understood to be properly searched (i.e., when the respective 35 USC §§112(b) rejection is overcome). (See e.g., MPEP §2173.06 II) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696